         Case 1:20-cv-01425-JGK Document 45 Filed 10/23/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007



                                                      October 23, 2020

BY ECF

The Honorable John G. Koeltl
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re: New Jersey, et al. v. Wheeler, et al., Case No. 20 Civ. 1425 (JGK)

Dear Judge Koeltl:

        This Office represents defendants Andrew Wheeler, in his official capacity as
Administrator of the United State Environmental Protection Agency (“EPA”), and EPA in the
above-referenced matter. We write respectfully on behalf of all parties to provide the Court with
a status update on the parties’ efforts to resolve plaintiffs’ fee application through a settlement.
The current deadline for the parties to submit a joint stipulated order setting forth the amount of
fees to be awarded is November 4, 2020. See ECF No. 44. The parties continue to negotiate and
respectfully request a 30-day extension of all deadlines related to the fee application, set forth in
the judgment entered on August 6, 2020 (ECF No. 44), to continue our discussions.

   We thank the Court for its consideration of this request.

                                                      Respectfully,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney
                                                      Southern District of New York

                                                  By: /s/ Lucas Issacharoff
                                                     LUCAS ISSACHAROFF
                                                     Assistant United States Attorney
                                                     (212) 637-2737
